           Case 5:21-cv-00536-D Document 7 Filed 08/20/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

CURTIS BERNARD SEALS,                      )
                                           )
                     Petitioner,           )
                                           )
v.                                         )              Case No. CIV-21-536-D
                                           )
STATE OF OKLAHOMA,                         )
                                           )
                     Respondent.           )

                                           ORDER

       Petitioner Curtis Bernard Seals, a state prisoner appearing pro se, filed a Petition for

Writ of Habeas Corpus challenging his conviction under 28 U.S.C. § 2254. The matter was

referred to United States Magistrate Judge Suzanne Mitchell for initial proceedings in

accordance with 28 U.S.C. § 636(b)(1)(B) and (C).

       On June 8, 2021, the magistrate judge issued a Report and Recommendation [Doc.

No. 5], where she recommended dismissal of the habeas petition for lack of jurisdiction as

a second or successive habeas petition without Tenth Circuit authorization. Petitioner

timely filed an Objection. [Doc. No. 6].

       In his Objection, Petitioner presents no persuasive argument or authority that would

cause this Court to reject the magistrate judge’s conclusions. Further, to the extent

Petitioner attempts to introduce new arguments in his objection, the Court notes that

“[i]ssues raised for the first time in objections to the magistrate judge’s recommendation

are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996).
            Case 5:21-cv-00536-D Document 7 Filed 08/20/21 Page 2 of 2




       The Court has reviewed the entirety of the Report and Recommendation, as well as

the case record, and fully concurs in the Report and Recommendation. Therefore, the

Court, having conducted a de novo review, finds that Petitioner’s Objection should be

overruled, and hereby ADOPTS the Report and Recommendation [Doc. No. 5] in its

entirety.

       IT IS THEREFORE ORDERED that the Petition for Writ of Habeas Corpus [Doc.

No. 1] is DISMISSED WITHOUT PREJUDICE. A separate judgment shall be entered.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner. A COA may issue only upon “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

petitioner satisfies this standard by demonstrating that jurists of reason could disagree with

the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Upon consideration, the Court finds the requisite standard is not met in this case. Therefore,

a COA is denied.

       IT IS SO ORDERED this 20th day of August, 2021.




                                             TIMOTHY . DeGIUSTI
                                             Chief United States District Judge


                                              2
